                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

  ANDY L. SMITH,                                  §
             Plaintiff,                           §
                                                  §
                                                  §
  v.                                              §         CIVIL ACTION NO. 6:18cv546
                                                  §
  UNITED STATES OF AMERICA, et al.,               §
            Defendants.                           §


                           ORDER ADOPTING REPORT AND
                             RECOMMENDATION OF THE
                         UNITED STATES MAGISTRATE JUDGE

       Before the Court is the Magistrate Judge’s Report and Recommendation, filed

November 19, 2018, containing her findings, conclusions and recommendation for the

disposition of the Complaint. Docket No. 7. The Report recommends that Plaintiff’s Motion

to Dismiss Without Prejudice (Docket No. 6) be granted and that the Complaint be dismissed

without prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A). Id. According to the
     .
acknowledgment of receipt card filed with the Court, Plaintiff received the Report and

Recommendation no later than December 3, 2018. Docket No. 8. No written objections have

been filed. The Court therefore ADOPTS the findings and conclusions of the Magistrate

Judge as those of the Court. It is hereby

       ORDERED that Plaintiff’s Motion to Dismiss Without Prejudice (Docket No. 6) is

GRANTED and that the Plaintiff’s Complaint is DISMISSED WITHOUT PREJUDICE.

       The Clerk of the Court is directed to close this case.

        SIGNED this 16th day of January, 2019.



                                                           ____________________________________
                                                           ROBERT W. SCHROEDER III
                                                           UNITED STATES DISTRICT JUDGE
